Citation Nr: 1533491	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include benign prostatitic hypertrophy (BPH) and residuals of prostatectomy.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for erectile dysfunction, to include under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to service connection for degenerative joint and disc disease.

5.  Entitlement to service connection for gout affecting the bilateral lower extremities.  

6.  Entitlement to an increased rate of compensation based on dependency.  

7.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

(The issues of entitlement to service connection for an acquired psychiatric disorder and a personality disorder are addressed in a separate Board decision under a different docket number).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.H.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied the Veteran's claims of service connection for an enlarged prostate, high blood pressure, erectile dysfunction, degenerative disc disease, and gout secondary to degenerative disc disease.  

While the November 2013 rating decision also denied entitlement to service connection for diabetes mellitus and high cholesterol, the Veteran only appealed the RO's determination as to the claims listed on the first page of this decision.  See December 2013 notice of disagreement (NOD).  Therefore, the issues involving diabetes mellitus and high cholesterol will not be addressed in this decision.  

This matter also arises from a March 2014 rating decision in which the RO continued a compensable rating for service-connected bilateral hearing loss.  

In September 2014, the Veteran and his wife, W.H., testified before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript of the hearing is associated with the Virtual VA claims file.  

In this regard, the Board notes this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a separate electronic, Virtual VA file associated with the Veteran's claim, which contains the September 2014 hearing transcript, as noted, and VA treatment records dated from June 2005 to February 2014, which were considered in the March 2014 supplemental statement of the case (SSOC).  The other documents on Virtual VA are either irrelevant to the issue on appeal or duplicative of those contained in the VBMS file.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), petitions to reopen claims of entitlement to service connection for a bilateral foot disorder and carpal tunnel syndrome, entitlement to an increased rating for tinnitus, and entitlement to TDIU have been raised by the record in a July 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for high blood pressure, erectile dysfunction, and gout, as well as entitlement to an increased rating for service-connected bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to service connection for degenerative joint or disc disease.  

2.  In September 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to increased compensation based on dependents.  

3.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a prostate disability, to include benign prostatitic hypertrophy and any residuals of prostatectomy, that was incurred in or aggravated by active military service.  


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal for service connection for degenerative joint and disc disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.101 (2014).

2.  The criteria for withdrawal of the appeal of the issues of entitlement to increased compensation based on dependents have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  A prostate disability, to include benign prostatitic hypertrophy and any residuals of prostatectomy, was not incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn and Dismissed Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2012, the Veteran submitted a statement requesting to open a claim for degenerative disc disease.  In the November 2013 rating decision, the AOJ denied service connection for degenerative joint/disc disease on the basis that no such condition occurred in or was caused by service.  The Veteran perfected an appeal as to this (and other issues) by submitting a timely notice of disagreement (NOD) and substantive appeal via VA Form 9, after which the AOJ certified the issue to the Board for adjudication.  See December 2013 NOD; March 2014 VA Form 9; September 2014 VA Form 8.  

Despite the foregoing, during the September 2014 hearing, the Veteran essentially testified that he was not seeking service connection degenerative disc disease but was, instead, seeking service connection for gout affecting his lower knees, ankles, and feet.  He further testified that he did not have any problems with his back during service.  

As noted in the November 2013 rating decision, the STRs do not contain any complaints or treatment for a degenerative joint or disc disease problem during service; nor does the post-service evidence show he was diagnosed with arthritis or degenerative joint or disc disease during his first post-service year or any time thereafter.  

While the Veteran initially filed a claim seeking service connection for degenerative joint and disc disease, he has not provided any lay or medical evidence showing he has been diagnosed with this disability during or since service; nor has he identified any disease or injury incurred in service to which any such diagnosis may be related.  In fact, as noted, the Veteran testified that he was not seeking service connection for degenerative joint or disc disease.  

While the Veteran has not specifically withdraw this issue from appellate consideration, it is clear that there are no allegations of error of fact or law for appellate consideration on the claim for service connection for degenerative joint or disc disease.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter and it is dismissed.

In September 2010, the Veteran submitted a VA Form 21-686(c), Declaration of Status of Dependents, seeking additional compensation for additional dependents, including his wife, two children, and two additional dependents who were in his custody.  In March 2011, the AOJ sent the Veteran a letter notifying him that his claim seeking increased compensation based on dependents had been denied.

The Veteran perfected an appeal as to this issue by submitting a timely NOD and substantive appeal.  See March 2011 Veteran statement; March 2014 SOC; March 2014 VA Form 9.  In September 2014, the AOJ certified this issue (among others) to the Board for adjudication.  See September 2014 VA Form 8.  

In September 2014, the Veteran submitted a written statement indicating that he wished to withdraw from appeal the issue of entitlement to increased compensation based on dependents.  He reiterated his intent to withdraw this claim from appeal at the September 2014 Board hearing.  See September 2014 Board hearing, pp. 2-3.  

Given the Veteran's testimony, written statements, and evidence of record, the Board finds there remains no allegation of error of fact or law for appellate consideration with regard to the claim of entitlement to increased compensation based on dependents.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to that issue and it must be dismissed.  


VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

With regard to the service connection issue decided below, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July and October 2013 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess/Hartman, supra.  Thus, the Board concludes that all required notice has been given to the Veteran. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been associated with the evidentiary record.  In fact, all obtainable evidence identified by the Veteran relative to his claim have been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of the claim decided herein. 

The Board acknowledges that the Veteran has not been afforded an examination in connection with his claim for a prostate disability; however, the Board finds that such is not necessary in the instant case.  

In determining whether the duty to assist requires that a VA medical examination or opinion be provided or obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran's STRs are silent as to any prostate or associated problem and, as will be discussed below, the Veteran has not provided any competent lay evidence of any such disorder in service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide this claim. 

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in September 2014.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the September 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorders and why be believes his claimed disabilities are related to his military service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service and the types of evidence that could be submitted to establish those elements.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any outstanding, obtainable evidence needed to decide the claims adjudicated in this decision.  

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court of Appeals for Veterans Claims (Court) held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board will evaluate the claim decided herein with this holding in mind. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In June 2012, the Veteran filed a claim seeking service connection for several disabilities, including an enlarged prostate.  During the September 2014 hearing, the Veteran testified that he had a benign growth in his prostate that was causing problems with him using the bathroom and resulted in him having his prostate removed in August 2013.  He testified that he believes his current residuals of prostatectomy are related to his exposure to hazardous chemicals and materials during service.  In this regard, the Veteran testified that, while he did not have any problems with bladder infections or his prostate during service, he was exposed to asbestos, cleaning solvents, and other hazardous materials during service, which he believes resulted in abnormal genes that caused his enlarged prostate.  

Review of the record reveals the Veteran was diagnosed with benign prostate hypotrophy (BPH) with bladder outlet obstruction in March 2013, which resulted in him having a prostatectomy in August 2013.  See VA treatment records dated March and August 2013.  The evidence also shows that, after the prostatectomy, the Veteran continued to report ongoing urinary frequency related to a hyperactive bladder, with frequency incontinence.  See January 2014 VA treatment record.  Accordingly, the first element of service connection is established.

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran has asserted that he was exposed to asbestos, cleaning solvents, and other hazardous materials during service.  The Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he specifically denied being exposed to asbestos during service and was not admitted to the asbestos medical surveillance program.  There is no affirmative evidence showing the Veteran was not exposed to cleaning solvents or other hazardous materials during service and, thus, his report of such exposure is considered competent.  

Nevertheless, the STRs are silent with respect to any problems or complaints pertaining to a bladder or prostate problem, to include as a result of exposure to any hazardous materials.  Notably, the Veteran's July 1983 separation examination shows that his genitourinary system was normal on clinical evaluation and the Veteran did not report having any problems with frequent or painful urination.  Therefore, based upon the foregoing, the Board finds the second element of service connection has not been established, as the evidence does not show that a prostate or bladder problem was not manifested during service.  

In addition to the foregoing, the Board finds that the third and final element of service connection (nexus or causal connection) has not been established.  

The first time the Veteran is shown to have a prostate or urinary problem after service is in February 1998 when he reported having nocturia two to three times a night that had persisted for one year due to increased fluid consumption for six months.  See also May 1998 VA treatment record.  In September 2004, he was again diagnosed with nocturia after reporting frequency of nighttime urination for one week.  Notably, however, the Veteran denied a history of prostatitis at that time.  An August 2012 VA treatment record reflects that biopsies of the Veteran's prostate were negative in May 2007 and June 2010 and, as a result, the Veteran was noted to have benign prostatic hypertrophy with urinary obstruction.  As noted, subsequent treatment records show the Veteran underwent prostatectomy in August 2013; however, after the prostatectomy, the Veteran continued to report ongoing urinary frequency related to a hyperactive bladder, with frequency incontinence.  See January 2014 VA treatment record.  

In evaluating this claim, the Board finds probative that more than ten years passed before the Veteran complained of or sought treatment for bladder problems and that a diagnosis of BPH (or any other prostate disorder) is not shown in the record until August 2012, more than 20 years after service.  In this context, the Board also finds probative that, when the Veteran sought treatment for bladder and prostate problems, he did not report having such problems during or since service and the examining physicians did not relate his bladder and/or prostate problems to service.  In fact, the Board notes that, while the post-service records document bladder problems due to the Veteran's enlarged prostate, they do not contain any medical evidence or opinion that relates the Veteran's residual bladder problems to his military service, to include any exposure to hazardous materials during service.  

As noted above, the Veteran has not been afforded a VA examination in conjunction with this claim; however, the Board finds a VA examination is not needed in this case because there is no competent or credible evidence of a bladder or prostate disability during service or any competent evidence indicating that the Veteran has a residual bladder or prostate disability that may be related to his military service, including exposure to chemicals or asbestos in service.  See McLendon, supra; Bardwell, supra; Waters, supra.  

The Board has considered the Veteran's lay assertions of a nexus between his military service and current residuals of prostatectomy, including bladder/urinary problems.  In this regard, the Veteran is competent to report the nature and severity of his urinary frequency and incontinence, as his symptoms are capable of lay observation and report.  See Layno, supra.  However, the etiology of any residual symptoms related to the Veteran's prostatectomy is not a simple medical question, as the nature of BPH and progression of his disability and symptoms following a prostatectomy are complex medical questions that are not capable of lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his residual symptoms of prostatectomy and service.  In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and current residual symptoms/disabilities, without any competent evidence showing that his bladder or prostate problems may be related to his military service.  See McLendon, supra.  As such, the Veteran's lay statements regarding a nexus between his current residual symptoms of prostatectomy and military service are not afforded any probative weight or considered competent or probative evidence sufficient to support a claim for service connection.  

Thus, based on the foregoing, the Board finds service connection for a prostate disability, to include BPH or any residuals of the prostatectomy symptoms, is not warranted.  In sum, there is simply no competent or credible lay or medical evidence showing that the Veteran has a prostate disability, to include BPH and any residual prostatectomy symptoms, that is causally or etiologically related to any disease, injury, or incident in service.  Accordingly, service connection must be denied.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

ORDER

The issues of entitlement to service connection for degenerative joint and disc disease and entitlement to increased compensation based on dependents and are dismissed.  

Entitlement to service connection for a prostate disability, to include benign prostatitic hypertrophy and any residuals status prostatectomy, is denied.  

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

At the outset, the Board again notes that, in the November 2013 rating decision, the RO denied service connection for gout affecting the bilateral lower extremities.  While the Veteran did not disagree with the denial of gout in his December 2013 NOD, the Veteran subsequently submitted a written statement wherein he clarified the issues he was appealing, including issue of service connection for gout.  See September 2014 Veteran statement.  

Similarly, in a March 2014 rating decision, the RO denied the Veteran's claim seeking an increased rating for service-connected bilateral hearing loss by continuing the noncompensable rating assigned to his disability.  In August 2014, the Veteran's representative submitted a written statement which indicated that he wanted to appeal the denial of his increased rating claim.  

Because the Veteran has submitted statements which express disagreement with the denial of his gout and hearing loss claims and his statements were submitted within one year of the November 2013 and March 2014 decisions, respectively, his statements are considered timely NODs as to the denial of service connection for gout and entitlement to an increased rating for bilateral hearing loss.  See 38 C.F.R. §§ 20.201, 20.302. 

To date, however, the RO has not issued a statement of the case (SOC) addressing the Veteran's gout or bilateral hearing loss claims.  As such, the Board has no jurisdiction over those issues and the claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

In addition to the foregoing, the Veteran is seeking VA compensation benefits for erectile dysfunction.  While the Veteran has asserted that his erectile dysfunction may be a result of his exposure to chemicals and solvents during service (see August 2014 Representative statement in lieu of VA Form 646), he has also argued that his erectile dysfunction disability was incurred as a result of surgery performed to remove his prostate in August 2013.  See December 2013 NOD; August 2014 Representative statement in lieu of VA Form 646; September 2014 Board hearing.  In this regard, the Veteran has asserted that he did not have erectile dysfunction until after the prostatectomy was performed in August 2013 and, at the September 2014 Board hearing, he testified that he believed VA's delay in treating his prostate disability resulted in his developing erectile dysfunction.  See id.  

Review of the record reveals that the AOJ has developed and adjudicated the erectile dysfunction claim as a claim for service connection, without any consideration of entitlement to erectile dysfunction compensation under the provisions of 38 U.S.C.A. § 1151, including providing the Veteran adequate notice of the information and evidence needed to substantiate an 1151 claim or obtaining a medical opinion addressing whether the Veteran's erectile dysfunction was caused by the August 2013 surgery and whether the proximate cause of the additional disability was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or an event not reasonably foreseeable.  

Given that any development and determination as to whether compensation is warranted under section 1151 for erectile dysfunction may impact the service connection claim for this disability, these matters are inextricably intertwined with this matter.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  It follows that any Board action on the claim of service connection for erectile dysfunction would be premature.  Hence, a remand of this claim is warranted.  

On remand, the AOJ will be requested to provide the Veteran with adequate VCAA notice regarding the 1151 claim and conduct any additional evidentiary development deemed necessary, including obtaining an adequate VA medical opinion addressing the issues relevant to this matter.  

In addition to the foregoing, the Board finds that additional development is necessary before the high blood pressure claim may be adjudicated.  During the September 2014 Board hearing, the Veteran testified that he was diagnosed with and treated for hypertension during active service and had high blood pressure at separation from active duty.  He testified that he has continued to have high blood pressure since service, and he also testified that he was in the Army reserves for three months after active service, in Texarkana, Texas.  The service treatment records associated with the record document the treatment the Veteran received during his period of active service and, notably, do not contain any complaints, treatment for, or diagnosis of elevated blood pressure readings or hypertension.  

It does not appear, however, that that any effort has been made to obtain the service treatment and personnel records associated with the Veteran's reserve service.  Inasmuch as those records may contain evidence of elevated blood pressure readings and/or a diagnosis of hypertension (as well as gout), efforts must be made to obtain them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case addressing the issue of entitlement service connection for gout affecting the bilateral lower extremities, as well as entitlement to a compensable disability rating for bilateral hearing loss, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

2. Provide the Veteran with VCAA notice informing him of the evidence and information necessary to substantiate his claim of entitlement to compensation for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151.

3. Request from all appropriate source(s) copies of the Veteran's complete service treatment and personnel records pertaining to his service in the Army Reserve, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, must be associated with the record on appeal.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4. Schedule the Veteran for an examination to assess the current nature of his erectile dysfunction.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report. 

After conducting an examination of the Veteran and performing any diagnostic testing, the examiner should answer the following questions:

a) Does the Veteran have additional disability (to include erectile dysfunction) resulting from the prostatectomy performed at the Seattle division of the Puget Sound VA Healthcare System in August 2013 or, in the alternative, from the failure by VA medical providers to timely diagnose and properly treat his prostate condition?  If so, identify the additional disability(ies) and opine as to the following:

b) Was the proximate cause of any such disability or aggravation the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

c) In answering the foregoing, the examiner must address whether VA failed to properly diagnose and treat the Veteran's prostate condition and, if so, whether the failure to diagnose and treat the prostate condition  result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care?

d) The examiner must explain the rationale for all opinions given.  If a requested opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

5. After completing the above, and any additional notification and/or development deemed warranted, adjudicate the claim for erectile dysfunction under 38 U.S.C.A. § 1151, in light of all pertinent evidence and legal authority.

6. After completing the foregoing, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims remaining on appeal, including entitlement to compensation for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151, based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with appropriate opportunity to respond thereto for all issues for which a VA Form 9 has been received.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


